                                                                Case 2:19-cv-01950-JAD-NJK Document 14
                                                                                                    15 Filed 05/11/20
                                                                                                             05/12/20 Page 1 of 2



                                                           1     FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                 Nevada Bar No. 1099
                                                           3
                                                                 300 S. Fourth Street
                                                                 Suite 1500
                                                           4     Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                           5     E-Mail Address: smahoney@fisherphillips.com
                                                                 Attorney for Defendants,
                                                           6
                                                                 Station Casinos, LLC and Red Rock Resorts, Inc.
                                                           7
                                                                                        UNITED STATES DISTRICT COURT
                                                           8
                                                                                                DISTRICT OF NEVADA
                                                           9
                                                                 ALYSSA FAULSTICK, on behalf of herself )          Case No. 2:19-cv-01950-JAD-NJK
                                                           10    and all other similarly situated;      )
                                                                                                        )          STIPULATION AND ORDER TO
                                                           11                               Plaintiff,  )          EXTEND TIME TO RESPOND
                                                                                                        )          TO COMPLAINT
fisher & phillips llp




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                 v.                                     )                 (Fourth Request)
                          Las Vegas, Nevada 89101




                                                           13                                           )
                                                                 STATION CASINOS LLC d/b/a and a/k/a    )
                                                           14    KAOS DAYCLUB AND NIGHT CLUB;           )
                                                                 RED ROCK RESORTS, INC. d/b/a and a/k/a )
                                                           15    KAOS DAYCLUB AND NIGHTCLUB;            )
                                                                 EMPLOYEE(S)/AGENT(S) DOES 1-10;        )
                                                           16
                                                                 AND ROE CORPORATIONS 11-20,            )
                                                           17    inclusive;                             )
                                                                                                        )
                                                           18                              Defendants.  )
                                                                 ____________________________________ )
                                                           19

                                                           20
                                                                         IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of

                                                           21
                                                                 record that Defendants will have an extension of time up to and including June 15, 2020

                                                           22
                                                                 to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 1). Defendants have

                                                           23
                                                                 sent a substantive letter to Plaintiff’s counsel regarding the allegations of the Complaint

                                                           24
                                                                 that counsel wishes to study in detail before any response to the Complaint is required

                                                           25
                                                                 to be filed. Plaintiff’s lead counsel needs additional time to do so due to the impact of

                                                           26
                                                                 COVID-19, as well as serious medical issues relating to his father. This is the fourth

                                                           27

                                                           28
                                                                                                               -1–
                                                                 FP 37841125.1
                                                                Case 2:19-cv-01950-JAD-NJK Document 14
                                                                                                    15 Filed 05/11/20
                                                                                                             05/12/20 Page 2 of 2



                                                           1     request for an extension of this deadline.
                                                           2       FISHER & PHILLIPS                          GABROY LAW OFFICES
                                                           3
                                                                   By:_______/s/_____________                 By:_______/s/_____________
                                                           4
                                                                   Scott M. Mahoney, Esq.                     Christian Gabroy, Esq.
                                                                   300 S. Fourth Street                       The District at Green Valley Ranch
                                                           5       Suite 1500                                 170 S. Green Valley Pkwy, Ste. 280
                                                                   Las Vegas. NV 89101                        Henderson, NV 89012
                                                           6       Attorney for Defendants                    Attorney for Plaintiff
                                                           7
                                                                                                       IT IS SO ORDERED:
                                                           8
                                                                                                       ______________________________________
                                                           9                                           UNITED STATES DISTRICT JUDGE/
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                           10
                                                                                                              May 12, 2020
                                                                                                       Dated:_________________________
                                                           11
fisher & phillips llp




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                -2–
                                                                 FP 37841125.1
